Title: To James Madison from Edmond Kelly, 30 September 1820
From: Kelly, Edmond
To: Madison, James


                
                    Sir,
                    Columbia Tennessee Septr 30th. 1820
                
                The conclusion of my last letter was an opinion that if America should manufacture for herself & if Spain should manufacture her own Merino wool & her Iron (& both are unequaled in any other part of the world) that the ship of british Monopoly will loose her Main Anchor—will drift down the current of Adversity & become a wreck on the shore of Mediocrity. This I believe probable but it is so like rant that I regrett the Editors of the Washn City Gazette & of the Natl Intellr. do not Know it as it would afford them a fresh subject for Criticism Aspersion & abuse which they are liberal of where the british Govt requires it—they appear to me to be earning the loaves & fishes in the gift of that Govt. The Editor of the Gazette is either a furious Orangeman or a pensioned printer & very probably both—he is as Violent scurrilous & aspersive as Cromwells hereditary banditi is under the Orders of his Majesty—and Mr Monroes Printer is gradually and cautiously laying aside his Visor & not only gets warm but angry because I have the presumption to resist british Influence & Intrigue

or object to being harassed & robd. by scotch Irish John Bull—he being licenced by his Majesty to do so—& lest censure & criticism should not be sufficient he brings ridicule to his aid. In a recent attack he says—we are sworn foes to Empiricism &ca. &ca. Then follows the wound of a pitchfork—& the ointment that healed it which was the identical Ointment used by Don Quixote &ca. Yes sir or sirs ye have told a true tale so plainly that he that runs may read it—ye are sworn Orangemen and forsworn Traitors, and enemies to the Enemies of England and of Mr Monroes republican Monarchy. Ye dispense falsehood and suppress truth and gladly fill up your paper with Col Taylors Petition Against American Manufactures and with every other Essay that ridicules patriotic efforts to promote establish & protect them. Ye well Know that remitting large balances yearly to England for her Manufactures Over and above the amount of the national exports will cause national Insolvency—which will cause—discontent & anarchy and these ye expect will be the precursors of the political dissolution of the federal union and then a republican Monarchy will be a matter of Course—and the Tobacco Planters—the Importers of british Manufactures & the Anglo American Orangemen with Mr Monroe & his confidential printer at their head will be Joint Gainers by the reestablishment of the british royal authority and also Joint sharers in the spoils of a plundered nation—the surplus goes to his Majesty & his favorites &ca. &ca. & it appears your oaths of office cause so little scruple or Impediment that ye think with the Poet
                
                    oaths are but words and words but wind
                    too feeble Implements to bind
                
                An other Natl Intelligencer tells Duane that they the Nl. Ir. Editors do not Keep watch on the Tower (evidently the london Tower) from which I inferr that one is a royalist & the others Aristocrats & that where the contest for pillage & robbery is between royalty and aristocracy the Editors of the Nl Intr Keep their watch under the pillars of the Constitutional Monarchy—Vizt. on the side of the oligarchs. Conspirators will sometimes disagree & probably Duane expects to be Kings printer—the others with more confidence repose in the stronger party—these Editors made figures from 1 To 20 in that piece of Duanes and in their reply to it correspondent figures by way of Index—this was the mode used in the french Emperors paper—the Monituer in its replys to the abuse of the british papers—he was soon after dethroned & sent to Elba and by adopting the same method the Editors of the Nl Intr give the british Oligarchs to understand that the overthrow of the American Govt is fixed and that according to Genl Jacksons Memorial to Congress its mad Career will soon be at an end—they did this in a manner as unintelligible as free Masons signs to those that are not Masons but in my opinion as clearly as a signal

from a Tellegraph to the british Govt. I suppose Mr Monroes reelection is determd on is certain & that the execution of the conspiracy is Identified with it & afterwards to be attempted—be that as it may—if the conspiracy succeeds it is probable they will triumph over Duane, but as in such event there will be places and pensions & sinecures for them all I suppose there will be no duelling between them.
                And here I shall make one observation on the petitions of the Merchants & Tobacco planters—it occurrs to me that the present question is not whether America shall become the rival of England in making & exporting Manufactures as insidiously suggested by Interrested persons, but whether she shall manufacture for herself and thereby retain in circulation at home the cash she remitts every year to England for british Manufactures, which question may be clearly and simply decided on the principle that it is more economic and less expensive for an American farmer to raise or buy One hundred pounds of Cotton of the Value of twenty dollars & get his women & servants to Manufacture it into sufft cloth for his family than to pay from 8 to 12 dollars per yard at a store for british broad cloth for the male part of his family & proportionately for printed Cottons & Muslins for his females—his family clothing will not be less from store than 150 dollars a year & he wd save by home made cloth 130 Dollars which with other expences deducted from his crop is a serious reduction and which sum or the greater part of it is remitted to England there to Circulate—add to her capital or be subscribed in the loan towards a subsidy—but as such things must be had as cloths of that Kind Cannot be dispensed with, let him give that sum to resident Manufacturers and a large proportion of it will return to him again for provisions produce and Necessaries. The part that does not will Circulate & what does not circulate will add to the accumulating Capital of the Republic & instead of pecuniary Insolvency & ruin caused by excessive Importations & remittances for them to England the republic will attain to Enviable prosperity—returns for Exported Tobacco may be in cash west India Island produce or in some thing more beneficial than british Manufactures and the permanent Circulation of cash will by this means exceed the most sanguine Expectations.
                There is an other more important document I feel it necessary to attempt an explanation of but which will be better understood on reading my next letter on the origin progress Interest & policy of Cromwells party in England & Ireland. It is an extract from the Edinburgh Review copied into the Intelligencer a paper subservient to the Views & Interest of the same british party (the Ascendancy) and much read in America.
                That great party whom the antient families of England & Ireland were at differt periods robbed & ruined to enrich gets Outrageous whenever there is any Scrutiny or agitation of its Titles to the properties thus acquired &

Which the descendants of the ruined Roman Cc. party having preserved the tradition of frequently agitate—unfortunately it is this agitation of their Titles that causes conspiracies & Insurrections & even facilitates revolution in Europe and also the encrease of the Orange party in America and the consequent Zeal of those Incendiaries who burn your Cities—the Kings of southern Europe are all roman Catholics & on all occasions partial to the descendants of those roman catholic families that Cromwell & the Revolution & the penal laws ruined—british Influence is by means of the british Mercantile Interest unlimitted in Europe—almost every great Mercantile house in England having a branch Or an Agent in Spain and Portugal—it is extensive in America but the more Ignorant the more credulous & the easier overcome by persuasion—by means of this great influence through the mercantile interest whenever british Titles are agitated Conspiracies are promoted & Insurrections and burning of Cities are the inevitable consequence—that desperate & vindictive party the Oligarchs has recourse to these Violent means to divert public attention from itself & its ill gotn property and to chastise & punish those it considers inimical to its Interest. This is become its sistematic & fixed principle—it is also a fixed principle with this party to arrest by all practicable means the progress of Improvement & Manufactures in other countries such advances being supposed to endanger british Monopoly. Therefore to promote foreign conspiracies Insurrections Convulsions Conflagrations & Civil War under pretence of friendship & philantrophy, is deemed a great national advantage. England is benefited by the idleness superstition Ignorance and despotism of surrounding nations. Her monopoly the source of her wealth is based on the permanence of those Lazy idle habits resulting from superstitious bigotry and Despotism—for these combined reasons she never failed to give a deadly blow to the progressive Industry & Improvement of any country she profits by whenever she has an opportunity of doing so—but it now appears there is a change of Sistem resolved on—her passions or her alarms overcame her prudence. The Oligarchs would rather preserve their Estates than Mercantile Monopoly—& to counteract the influence of the r C Kings & Clergy & punish them for their hostile partiality is secretly endeavouring by Revolutions to promote the Creation of an unive[r]sal Aristocracy partial to her Interest & Consequently opposed to the british & Irish roman C Interest but in this the Oligarchs are Mistaken—the Spanish Aristocracy or Legislature will promote the Manufacturing Sistem which will ruin the british Woollen Manufactures—no man has a higher Sense of honor than a spanish Gentn. He considers himself as good a Gentn as the King tho not so rich & will not make common cause with Cromwells party whom the world considers unprincipled & Villianous upstarts.
                Before the union of Ireland to England the Oligarchs appointed a majority of the house of Coms. by means of their borroughs. Their Tenants to

these Bors. (which are but small country Villages Chartered several Centuries back) pay their rents quarterly and dare not refuse to vote for whomsoever their Lordships nominate—that Majority has heretofore protected their Interests—but the Irish union & the Ingenuity of Mr Pitt enabled him and his Successors in office to Outvote them—however the great mass of Influence in England still remains on their side. By means of these boroughs their Immense Estates & Connections & by their Influence they can convulse or quiet the country at will—they are the Constitutional pillars who can support or overturn the Monarchy. After the Irish Union Mr Pitt acted Independently of them—but his almost imediate death atoned for his imprudence—he was fond of wine and was poisoned. Mr Fox took the same high ground. His referrences to the antient Nobility of England were considered cuting reflections on Cromwells party. He also drank wine and was poisoned & Lord Castlereagh is now become so irritable & Cuting to them that I Expect his remains will soon be hearced to Westminster Abbey—he has already got two doses & I am Mistaken if he Survives the third dose. I considered these digressions necessary to shew them as they are.
                The danger to the crown of increasing the power of that great party has hitherto excluded it from Ministerial offices—this exclusion makes it popular—by its connections Agents & dependants it manages the mob as it pleases—it secretly promoted the late insurrectn in England & after it gained its point ordered the mob to desist and shout for the queen—the unfortunate Napoleon was long hostile to this great party but the frequency and facility with which it formed Coalitions against him alarmed him—he temporised—he identified the protection of his germanic Confedn on the Rine with protection of the immense properties of the british Oligarchs & with a view to avert future danger through policy became a seeming friend—he was as disappointed in the Oligarchs as in his father in law—they were more insinsere than he was—their Votes and influence were always against him.
                The patronage of Charles the 4th of Spain for the Irish catholics rendered him very obnoxious to the british Oligarchs—who secretly encouraged Napoleon to seize & imprison him. Charles was a good auld & peaceable King and a Man of strict honor & deserved a better fate—& thus have the Oligarchs destroyed two Very obnoxious Enemies. It is certain that both these men Owe their reverses to british Influence & Intrigue. Ferdinand Knew it was alarmed at it and it was with a view to counteract british influence that he restored the Inquisition the popish & protestant priesthood being confirmed Enemies. He expected through the popish priesthood to arrest the further progress of british Influence & Intrigue—the act was a bad one tho the motive was good—however he was disappointed from which you will perceive that so much perfidy was never before practised

by any party not so little suspected—it is certain that it secretly sanctions & promotes the perpetration of Crimes that have never been exceeded with such consummate Judgment secrecy & caution as not to be suspected—every stupid blockhead atributes its perfidious artifices & wiles to Ministers who seldom descend to refutation tho frequently innocent & yet these are the Demons whose Influence the Edinburgh Review wishes to extend throughout America.
                It appears from that Review that this diabolical party lately got so angry with America as in Effect to threaten war—the Review cautioned Jonathan not to be too fond of glory or that he wd be taxed as the british are & beginning with Locomotion then Enumeration of brit[i]sh taxes followed (in Terrorem). I actually did suppose it tantamount to a declaration of war—but the next Review rescinded the threat & contained a proposal for an aliance offensive and defensive between the people of England and America. By which british people is not meant the exorbitantly taxed B Farmers the famishing laborers and Manufacturers or the Independt Intt. but the Tenants to their Lordships immense Estates & to their Lordships bors. who pay their rents quarterly & dare not disobey any mandate of their Landlords under pain of Ejectments and Evictions (and who on all such occasions are obliged to personate the contented & happy people of England) and also the great Mercantile Interest whose Zeal and subservience to the Govt which protects its universal Monopoly is proportioned to its gains and to its extensive Influence in America—both of these descriptions of persons are completely under the Controul of the british Oligarchs. By this attempt to conceal Wolves under sheeps clothing the Review seeks to spread their Influence over all America—& should America be deceived by this lure—& should british Influence increase the present convulsed state of Europe shews what will be its effects on America—the first effect of it will be to Impress poor illiterate Renters with a belief that the wealthier classes the proprietors of the soil are avaricious oppressive Tyrants that the laws are partial to the wealthy & that their speculations purchases & acquis[it]ions are destructive of every hope poor renters could have to get comfortable wealthy or better their conditions—this discontent will cause animosities Divisions and Insurrections and it is by such dissentions divisions & perhaps seperation of the union that the british Royal authority will be attempted to be reestablished. I forgot to mention that british Emissaries & Agents encourage wealthy men to become Orangemen Aristocrats and Consequently Lords Earls &ca. as much as they do the poor they first drive into Insurrection against the rich—these discontents make the poor the dupes and victims to british Intrigues artifices & perfidy. They become the agressors of the rich Which class is obliged to take shelter under royal authority & a standing army to protect itself from Violence robbery and assassination—so it has been hitherto in Europe and such is

intended to be the effect of british Influence & Intrigue on America. I have witnessed all this in Ireland. I believe it prevailed in France & other places—the british maxim is Divide et Impera and should british influence increase here it will be found as it was in those places I mentioned. Disjuncti perdemur.
                This perfidious party has been Known by its pernicious influence & intrigues to betray Sects Communities & Governments into dishonourable conduct & afterwards not only to disown disavow & condemn it but even to represent such conduct in so odious a light to Kings as to Induce them to coalesce which otherwise might not have happened—their influence is poison. Their intrigues are death—to exclude them from America is safety—their further increase is political ruin—dissention seperation & slavery—& the crafty Scotchman who Edited the Scotch Review is a Villianous Incendiary & an Enemy to mankind.
                By any thing I sayed I do not exculpate the present royal family particularly the King & the duke of York from participating in the guilt I attempted to depict—they are as destitute of true honor & honesty as the most worthless of human beings—my next letter will contain two anecdotes of the King which I think will give a clear Idea of his principles & understanding—heretofore a prodigal profligate rake with no bounds to his extravigance & on other occasions (perhaps it was at the instigation of the Oligarchs) evincing a disposition to Avarice & fraud not equaled by the Jew in Shakespeares Merchant of Venice—the princess Mary is notoriously Known to be a Vagrant wandering prostitute at the instigation of the Oligarchic party who has spent a great part of her life in the practice of every vice that can degrade a female & debase a human being as prone to adultery and Incest as a she goat or shee ass—she selects her favourites in Ireland (from a wish to rule the mob) from the subaltern officers of the houghers (persons who slaughtered the sheep & Cattle of good patriots but had not Courage to Join the Irish Insurgents or the french Invaders under Humbert) & whose manners are as course & Vulgar as her conduct is loose and dissolute—from which you will perceive that Ministers are often obliged to conform to the Kings will in order to Keep their places and to sanction matters they neither Originate nor approve, and on the other hand to temporise with the Oligarchs to preserve a Majority in the House of Commons and Keep the Country in peace—and that the greater part of that abuse with which stupid Demagogues pelt them is in reality merited by the Kings and the Oligarchs but which it would be as imprudent & Impolitic as they deem it beneath them to refute—but tho I do not think they always sanction and promote the conspiracies Conflagrations & Insurrections imputed to them tho I believe Lord Castlereagh & Mr Canning to be what the world Calls Men of honor as to their private Conduct & Lord Liverpool the soundest statesman in England I am satisfied they would feel it an

Imperative duty to take advantage of any favourable opporty. to Enslave America and that they would not hesitate to Make the attempt should the Orange Lodge sistem introduced here increase the british party so as to render success probable—from all of which you will perceive that under whatever disguise british Influence is introduced here it increases party animosities and divisions & is so extremely dangerous to the peace and Independence of America that Neutrality alone is safety.
                I may be mistaken & yet I consider Mr. Monroe a Traitor who knows he is suspected—a hypocrite whom policy & necessity obliges to dissemble—secretly exerting his influence & the presidential patronage to increase the british party and to betray the countries Independence to a foreign despotism—how dangerous it is to have such a man supreme Governor & Generalissimo of all America during all the Intervals between the sitings of Congress & subject to no controul check restraint or responsibility—an other President is best Judge of. I am induced from that considn to think an Amendment to the Constitution necessary—in fact that some thing like the british privy Council is necessary—that it should be a Council of Elders composed of all those that were Presidents and of the Judges of the supreme Courts at Washington that this council should be stationary there during the Intervals between the sitings of Congress and also form a part of the Senate during the siting of Congress & that the members of this council should hold their places for life and that no act of the presidents should be legal or Valid during such Intervals without the assent & Consent of this Council or a Majority of it (for it might happen that an Orangeman might be one of it). Isolated Individuals coming from the remotest parts of the republic often require the aid of such a resident experienced Council—sevl centuries may not produce such presidents as Genl Washington & Mr Jefferson & Mr Madison & a salutary check & Constitnl restraint will be wanted for some of their successors—this & the Election of President by a Majority of the state Legislatures wd prevent british Agents from becoming Electors of P[r]esidt and really the Ignorant populace is so liable to be duped by british artifices & by Corrupted Demagogues that some such Amendment is necessary. I am with the utmost respect
                
                    Edmond Kelly
                
            